APR 1 2019

. . t
C\erk, U S Dlstnct Cour
District 01 Montana
Bil|ings

   

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BILLINGS DIVISION
UNITED STATES OF AMERICA,
CR 19-05-BLG-SPW-2
Plaintiff,
Vs. ORDER
BRITTANY NICOLE GREEN,
Defendant.

 

 

Pursuant to counsels’ representation to the Court via e-mail dated March 29,

2019 and the court’s agreement that a suppression hearing is not necessary in the

above-captioned matter,

IT IS HEREBY ORDERED that the Suppression Hearing presently set for

Thursday, May 9, 2019 at 9:30 a.m. is VACATED.

IT IS FURTHER ORDERED that the Defendant’s Motion to Suppress

Statements and Motion to Suppress Evidence (Docs. 41 and 43) are deemed

submitted on the briefs.

The clerk is directed to notify counsel and the United States Marshals

Service of the entry of this Order.

f
DATEDthiS 15 day 0£Apri1,2019.

~"sUsAN P. WATTERS
United States District Judge

